Exhibit HOTELLEASE Between CHATEAU LOUISIANE, INC. and THE ROYAL ORLEANS, INC. Dated December 12, 1967 TABLE OF CONTENTS Section Page 1. Use of Premises 3 2. Basic Rent 3 3. Percentage Rent and Net Profits 6 4. Adjustments 10 5. Options to Extend 10 6. Net Rental 13 7. Construction and Costs of Hotel and Furnishings 13 8. Maintenance of Furnishings 16 9. Taxes 16 10. Apportionment upon Termination 17 11. Tenant's Right to Contest 17 12. Maintenance of Premises 17 13. Indemnification of Landlord 19 14. Assignment and Subletting 20 15. Covenant of Quiet Possession 20 16. Landlord May Inspect 20 17. Parties Not Partners 20 18. Remedies on Default 21 19. Amendments 23 20. Tenant Holding Over 23 21. Fire and Other Insurance 23 22. Damage or Destruction by Fire, etc. 24 23. Condemnation 26 24. Mortgages 26 25. Alterations by Tenant 26 26. Surrender on Termination 27 27. Arbitration 27 28. Successors and Assigns 27 29. Notices 27 30. Covenant to Perform 28 Guaranty by Hotel Corporation of America 28 LEASE BY CHATEAU LOUISIANE, INC. IN FAVOR OF THE ROYAL ORLEANS, INC. UNITED STATES OF AMERICA STATE OF LOUISIANA PARISH OF ORLEANS CITY OF NEW ORLEANS BE IT KNOWN that on this 12th day of the month of December in the year one thousand, nine hundred and sixty-seven, BEFORE ME, BARTHOLOMEW P. SULLIVAN, JR., a Notary Public, duly commissioned, qualified and sworn, within and for the Parish of Orleans, State of Louisiana, therein residing, and in the presence of the witnesses hereinafter named and undersigned: PERSONALLY CAME AND APPEARED: CHATEAU LOUISIANE, INC. (hereinafter called "Landlord"), a Louisiana corporation, herein represented by Lester E. Kabacoff, its duly authorized Vice President, herein appearing by virtue of resolution of the Directors of said Corporation duly adopted at a meeting held at the office of the Corporation at its domicile in the City of New Orleans, on the 7th day of December, 1967, a certified copy of which is hereunto annexed; and THE ROYAL ORLEANS, INC. (hereinafter called "Tenant"), a Louisiana corporation, herein represented by James A. Nassikas, its duly authorized Vice President, therein appearing by virtue of resolution of the Directors of said Corporation duly adopted at a meeting held at an office of the Corporation in the City of New York, on the 21st day of November, 1967, a certified copy of which is hereunto annexed, WHO DECLARED that the Landlord represents that it is the owner of the following described property, to-wit: A certain piece or portion of ground, together with all of the improvements thereon, and all of the rights, ways, privileges, servitudes, advantages and appurtenances thereunto belonging or in anywise appertaining, situated in the Second Municipal District of the City of New Orleans, Louisiana, in Square 64, bounded by Bourbon, Conti, Royal and Bienville Streets, comprising the entire frontage of said Square 64 on Bourbon Street, and being composed of lots formerly designated as lots 1, 2, 16 and 88, another lot 2 and lot X, of a former alley fronting on Conti Street, and of ten unnumbered and undesignated lots, which piece or portion of ground, according to a survey of Adloe Orr, Jr. & Associates, dated April 13, 1962, recertified June 7, 1963, a print of which is annexed to an act passed before Ewell P. Walther, Jr., Notary Public, on June 10, 1963, measures 325 feet, 6 inches and 2 lines (325 feet, 11 inches and 5 lines, as per title) in frontage on Bourbon Street running from the corner of Bourbon and Bienville Streets to the corner of Bourbon and Conti Streets, thence 231 feet, 3 inches and 1 line in frontage on Conti Street running from said corner of Conti and Bourbon Streets in the direction of Royal Street, thence on a line parallel to Royal Street and running from said point on Conti Street in the direction of Bienville Street a first depth of 116 feet, 6 inches and 4 lines, thence narrowing on a line parallel to Conti Street and running from the direction of Royal Street in the direction of Bourbon Street 38 feet, 2 inches and 5 lines, thence on a line parallel to Royal Street and running from the direction of Conti Street a second depth of 208 feet, 9 inches and 7 lines to Bienville
